               Case 20-10343-LSS               Doc 5543       Filed 07/09/21         Page 1 of 12




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                 (Jointly Administered)
                   Debtors.                                      Objection Deadline: July23, 2021 at 4:00 p.m. (ET)


         SUMMARY COVER SHEET OF THIRTEENTH MONTHLY APPLICATION
          OF ALVAREZ & MARSAL NORTH AMERICA, LLC FOR ALLOWANCE
          OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE
            PERIOD FROM APRIL 1, 2021 TO AND INCLUDING APRIL 30, 2021

    Name of Applicant:                                         Alvarez & Marsal North America, LLC

    Authorized to Provide Professional Services to:            Debtors and Debtors in Possession

    Date of Retention:                                         February 18, 2020 (order entered April 7,
                                                               2020)

    Period for Which Compensation and
    Reimbursement Are Requested:                               April 1, 2021 – April 30, 2021

    Amount of Compensation Requested:                          $651,580.00 (80% of $814,475.00) 2

    Amount of Expense Reimbursement Requested:                 $1,704.31


This is a(n): monthly           x    interim          final application




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
  A&M agreed to a voluntary reduction of fees in the amount of $10,345.00 (19.8 hours). The amount reflected herein
includes this reduction to fees and hours.
              Case 20-10343-LSS            Doc 5543       Filed 07/09/21       Page 2 of 12




                           PRIOR MONTHLY APPLICATIONS FILED

                                  Requested                      Approved                   Outstanding

Date Filed;
                Period
                               Fees         Expenses          Fees        Expenses        Fees        Expenses
               Covered
Docket No.

              2/18/2020
4/17/2020;
               through     $1,370,765.00   $31,364.11     $1,370,765.00   $31,364.11      $0.00        $0.00
 D.I. 452
              3/31/2020
              4/1/2020
5/28/2020;
               through      $567,130.00     $260.56       $567,130.00      $260.56        $0.00        $0.00
 D.I. 718
              4/30/2020
              5/1/2020
7/31/2020;
               through      $315,645.77     $200.38       $315,645.77      $200.38        $0.00        $0.00
 D.I. 1059
              5/31/2020
              6/1/2020
8/28/2020;
               through      $664,077.50     $438.18       $628,111.43      $438.18        $0.00        $0.00
 D.I. 1191
              7/31/2020

              8/1/2020
9/22/2020;
               through      $339,727.50       $2.85       $271,782.00       $2.85       $67,945.50     $0.00
 D.I. 1357
              8/31/2020

              9/1/2020
10/14/2020;
               through      $377,732.50     $193.66       $302,186.00      $193.66      $75,546.50     $0.00
 D.I. 1520
              9/30/2020
              10/1/2020
12/3/2020;
               through      $458,640.00     $2,009.24     $366,912.00     $2,009.24     $91,728.00     $0.00
 D.I. 1783
              10/31/2020
              11/1/2020
 3/5/2021;
               through      $746,865.00     $1,567.87     $597,492.00     $1,567.87    $149,373.00     $0.00
 D.I. 2327
              11/30/2020
              12/1/2020
3/12/2021;
               through      $852,767.50     $452.81       $682,214.00      $452.81     $170,553.50     $0.00
 D.I. 2362
              12/31/2020
              1/1/2021
3/17/2021;
               through      $979,632.50     $571.84       $783,706.00      $571.84     $195,926.50     $0.00
 D.I. 2404
              1/31/2021
              2/1/2021
 6/3/2021;
               through      $944,837.00     $695.07       $755,869.60      $695.07     $188,967.40     $0.00
 D.I. 5222
              2/28/2021
              3/1/2021
6/18/2021;
               through      $786,705.00     $2,205.46     $629,364.00     $2,205.46    $786,705.00    $2,205.46
 D.I. 5374
              3/31/2021
Total                      $8,404,525.27   $39,962.03     $7,271,177.80   $39,962.03   $1,726745.40   $2,205.46




                                                      2
                  Case 20-10343-LSS          Doc 5543    Filed 07/09/21        Page 3 of 12




                      COMPENSATION AND HOURS BY PROFESSIONAL

                                 COMPENSATION BY PROFESSIONAL
                                   April 1, 2021 through April 30, 2021
                                                                                    BILLING     TOTAL       TOTAL
       PROFESSIONAL                 POSITION                    GROUP                RATE       HOURS        FEES
Brian Whittman                  Managing Director       Restructuring                  $1,075     161.2    $173,290.00
Erin McKeighan                  Managing Director       Case Management                 $900         9.9     $8,910.00
Trevor Phillips                 Managing Director       Disputes & Investigations       $725         0.2      $145.00
Carl Binggeli                   Director                Restructuring                   $750      212.0    $159,000.00
Robert Edgecombe                Director                Disputes & Investigations       $525         8.6     $4,515.00
Ryan Walsh                      Senior Associate        Restructuring                   $675      194.3    $131,152.50
Tim Deters                      Senior Associate        Restructuring                   $650      161.8    $105,170.00
Christian Schoerner             Associate               Disputes & Investigations       $375         8.7     $3,262.50
Gerard Gigante                  Consultant              Case Management                 $525       65.5     $34,387.50
Davis Jochim                    Analyst                 Restructuring                   $475      194.9     $92,577.50
Lewis Kordupel                  Analyst                 Restructuring                   $475      226.8    $107,730.00
Cally McGee                     Analyst                 Case Management                 $400       11.7      $4,680.00
Subtotal                                                                                         1,255.6   $824,820.00
Voluntary Reduction - General                                                                      -19.8    -10,345.00
Total                                                                                            1,235.8   $814,475.00
                                Blended Rate:                                                                 $659.07




                                                    3
             Case 20-10343-LSS     Doc 5543        Filed 07/09/21          Page 4 of 12




             COMPENSATION AND EXPENSES BY PROJECT CATEGORY

                      COMPENSATION BY PROJECT CATEGORY
                         April 1, 2021 through April 30, 2021
                                                                                     Total       Total Fees
          Task Code                              Description                         Hours       Requested
Bankruptcy Support         Advise and assist the Debtors on matters concerning          18.3      $10,917.50
                           operating the business under Chapter 11 including
                           accounting cutoff, development and execution of work
                           plans, review of court documents and general case
                           management, reporting requirements, and support
                           counsel and others for Chapter 11 related items;
                           communications; other general administrative tasks
                           related to any Ch. 11 proceeding specific to Debtor's
                           enterprise.

Cash                       Assist the Debtors with the 13 week cash flow forecast,        68.1    $41,757.50
                           plan versus actual, DIP reporting requirements,
                           covenant compliance, and other financial analyses.
Claims                     Assist the Debtors with claims planning process,               84.8    $47,345.00
                           review of claims filed against the Debtors', claim
                           reconciliation, and related work including submission
                           of related motions to the court.
Contracts                  Assist the Debtors with contract analyses and the               4.4     $2,557.50
                           potential assumption or rejection of contracts.
Court                      Prepare for and attend the Debtors' hearings.                   1.7     $1,502.50
Employee                   Employee matters including pension plan and                     2.7     $2,025.00
                           severance.
Financial Analysis         Ad-hoc financial analyses made at the request of            599.8     $356,285.00
                           various constituencies, including the Debtor including
                           analysis of local council assets, preparation of the 5
                           year business plan, and analysis of potential trust
                           contributions.
Info Req                   Address information requests from, and attend               101.5      $73,490.00
                           meetings and calls with, various constituencies
                           including lenders, unsecured creditors committee, tort
                           claimants committee, and advisors.
Litigation                 Support negotiations with abuse claimants, insurers,           47.0    $44,677.50
                           local councils, and other parties both in the mediation
                           process and in litigation.
MOR                        Assist the Debtors with the preparation of the Initial          6.3     $3,792.50
                           Debtor Interview requirements, Initial Operating
                           Report, Monthly Operating Report, and other related
                           matters for the US Trustee.
Motions/Orders             Complete analyses and assist the Debtors on various            14.1    $11,285.00
                           motions filed, and on entry of Orders to implement
                           required reporting and other activities contemplated by
                           the various filed motions.




                                               4
             Case 20-10343-LSS          Doc 5543        Filed 07/09/21          Page 5 of 12



Plan DS                         Complete analysis and assist the Debtors with the Plan         242.6      $174,835.00
                                of Reorganization and Disclosure Statement; assist the
                                Debtors with preparation of the Liquidation Analysis.
Status Meeting                  Prepare for and participate in the Debtors regular status       60.8       $51,112.50
                                meetings including BOD meetings, update meetings
                                with management, and strategic meetings with Debtor
                                counsel and advisors.
Travel                          Billable travel time (reflects 50% of time incurred).             2.0       $2,150.00
Vendor Management               Assist the Debtors with all vendor related items                  1.5       $1,087.50
                                including, but not limited to vendor strategy,
                                negotiation, settlements, stipulations, critical vendors
                                and shippers/warehouseman agreements, and advising
                                Debtors' on general accounts payable questions.
Subtotal                                                                                      1,255.6     $824,820.00
Voluntary Reduction - General                                                                   -19.8     -$10,345.00
Total                                                                                         1,235.8     $814,475.00


                                                                         Blended Rate:                        $659.07


                                 EXPENSES BY CATEGORY

                         SUMMARY OF EXPENSES BY CATEGORY
                             April 1, 2021 through April 30, 2021
                        Expense Category                                                    Amount
Airfare                                                                                                  $672.42
Miscellaneous                                                                                            $863.89
Transportation                                                                                           $168.00
Total                                                                                                   $1,704.31




                                                    5
                  Case 20-10343-LSS           Doc 5543        Filed 07/09/21         Page 6 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,3
                                                                 (Jointly Administered)
                     Debtors.                                    Objection Deadline: July 23, 2021 at 4:00 p.m. (ET)


                       THIRTEENTH MONTHLY APPLICATION OF
              ALVAREZ & MARSAL NORTH AMERICA, LLC FOR ALLOWANCE
             OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE
               PERIOD FROM APRIL 1, 2021 TO AND INCLUDING APRIL 30, 2021

             Alvarez & Marsal North America, LLC (“A&M”), financial advisor for the Boy Scouts of

America and Delaware BSA, LLC, the non-profit corporations that are debtors and debtors in

possession in the above-captioned chapter 11 cases (together, the “Debtors”), hereby submits this

thirteenth monthly application (this “Application”) requesting payment in the aggregate amount

of $653,284.31, which is equal to (a) 80% ($651,580.00) of the $814,475.00 of total compensation

earned by A&M for its services to the Debtors during the period from April 1, 2021 to and

including April 30, 2021 (the “Fee Period”) and (b) 100% of the $1,704.31 of necessary expenses

incurred by A&M during the Fee Period in connection with its services to the Debtors. In support

of this Application, A&M respectfully represents as follows:




3
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.



                                                          6
             Case 20-10343-LSS        Doc 5543      Filed 07/09/21    Page 7 of 12




                                JURISDICTION AND VENUE

       1.      The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is

proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

       2.      The statutory and other bases for the relief requested herein are sections 330 and

331 of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy

Code”), rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), rule

2016-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), and the Order (I) Approving Procedures

for (A) Interim Compensation and Reimbursement of Expenses of Retained Professionals and (B)

Expense Reimbursement for Official Committee Members and (II) Granting Related Relief

[Docket No. 341] (the “Compensation Procedures Order”).

                                       BACKGROUND

       3.      The Debtors commenced these cases on February 18, 2020 (the “Petition Date”),

and they continue to operate their non-profit organization and manage their properties as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. These chapter 11

cases are being jointly administered for procedural purposes only pursuant to Bankruptcy Rule

1015(b) and Local Rule 1015-1.

       4.      On March 5, 2020, the United States Trustee for the District of Delaware appointed

an official committee of tort claimants and an official committee of unsecured creditors pursuant

to section 1102 of the Bankruptcy Code.




                                                7
             Case 20-10343-LSS        Doc 5543     Filed 07/09/21     Page 8 of 12




       5.     On April 24, 2020, the Court appointed James L. Patton, Jr. as the representative of

future abuse claimants pursuant to sections 105(a) and 1109(b) of the Bankruptcy Code.

       6.     The Court has authorized the Debtors to retain and employ A&M as their financial

advisor, nunc pro tunc to the Petition Date, pursuant to the Order Authorizing the Retention and

Employment of A&M as Financial Advisor for the Debtors and Debtors in Possession, Nunc Pro

Tunc to the Petition Date [Docket No. 355] (the “Retention Order”). The Retention Order

authorizes the Debtors to compensate and reimburse A&M in accordance with the terms and

conditions set forth in the Debtors’ application to retain A&M, subject to A&M’s application to

the Court.

       7.     On April 6, 2020, the Court entered the Compensation Procedures Order. The

Compensation Procedures Order provides, among other things, that each professional shall be

entitled, on or as soon as practicable after the fifteenth (15th) day of each month following the

month for which compensation and/or expense reimbursement is sought, to file and serve an

application for interim allowance of compensation earned and reimbursement of expenses incurred

during the preceding month (each a “Monthly Fee Application”). Parties shall have fourteen (14)

days after service of a Monthly Fee Application to file an objection to the compensation or

expenses that are the subject thereof (the “Objection Deadline”). Upon the expiration of the

Objection Deadline, the applicant may file a certificate of no objection (a “CNO”) with the Court

with respect to the unopposed portion of the fees and/or expenses requested in the applicable

Monthly Fee Application. After the filing of a CNO, the Debtors are authorized and directed to

pay the applicant an amount equal to 80% of the fees and 100% of the expenses requested in the

applicable Monthly Fee Application not subject to an objection.




                                               8
              Case 20-10343-LSS            Doc 5543       Filed 07/09/21        Page 9 of 12




                                         RELIEF REQUESTED

        8.       By this Application, in accordance with the Compensation Procedures Order, A&M

requests payment in the aggregate amount of $653,284.31, which is equal to (a) 80% (i.e.,

$651,580.00) of the $814,475.00 of total compensation earned by A&M during the Fee Period for

its services to the Debtors and (b) 100% of the $1,704.31 of necessary expenses incurred by A&M

during the Fee Period in connection with its services to the Debtors. 4

                             SUMMARY OF SERVICES RENDERED

        9.       Attached hereto are the following schedules for compensation sought by A&M for

the Fee Period:

                 Exhibit A        Summary of Time Detail by Task

                 Exhibit B        Summary of Time Detail by Professional

                 Exhibit C        Summary of Time Detail by Task by Professional

                 Exhibit D        Time Detail by Activity by Professional

        10.      Exhibits A–D are detailed statements of the time expended and compensation

earned by A&M during the Fee Period. A&M’s professionals expended a total of 1,235.8 hours

in connection with these chapter 11 cases during the Fee Period. All services for which A&M is

requesting compensation were performed for or on behalf of the Debtors. The services rendered

by A&M during the Fee Period are categorized as set forth in Exhibits A–D and in the summary

cover sheets prefixed to this Application. The professionals who provided services to the Debtors

during the Fee Period are also identified in Exhibits A–D and in the summary cover sheets.




4
 A&M has agreed to a voluntary reduction of fees in the amount of $10,345.00 (19.8 hours). The amount reflected
herein includes this reduction to fees and hours.



                                                      9
             Case 20-10343-LSS         Doc 5543       Filed 07/09/21    Page 10 of 12




                           ACTUAL AND NECESSARY EXPENSES

      11.      Attached hereto are the following schedules for reimbursement of expenses sought

by A&M for the Fee Period:

               Exhibit E       Summary of Expense Detail by Category

               Exhibit F       Expense Detail by Category Professional

      12.       A&M incurred certain necessary expenses during the Fee Period for which it is

entitled to reimbursement under the terms of its retention. As set forth in greater detail in Exhibits

E–F, A&M’s total expenses incurred during the Fee Period are $1,704.31.

      13.      A&M does not charge for photocopying, printing, or outgoing domestic facsimiles

or incoming facsimiles.

                                 VALUATION OF SERVICES

       14.     The hourly rates reflected on Exhibits A–D are A&M’s customary hourly rates for

work of this character. The reasonable value of the services rendered by A&M for the Fee Period

as financial advisors to the Debtors in these chapter 11 cases is $814,475.00.

       15.     In accordance with section 330 of the Bankruptcy Code, the fees requested are

reasonable in light of factors including, among other things, (a) the complexity of these chapter 11

cases, (b) the time expended, (c) the nature and extent of the services rendered, (d) the value of

such services, and (e) the costs of comparable services other than in a case under this title.

       16.     Although A&M has made every effort to include all fees and expenses incurred

during the Fee Period in this Application, some fees and expenses might have been omitted from

this Application due to delays caused by accounting and processing during the Fee Period. A&M

reserves the right to submit further applications to the Court for allowance of such fees and

expenses not included herein. Subsequent fee applications will be filed in accordance with the




                                                 10
             Case 20-10343-LSS      Doc 5543       Filed 07/09/21   Page 11 of 12




requirements of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the

Compensation Procedures Order.

                           CERTIFICATION OF COMPLIANCE

       17.     The undersigned has reviewed the requirements of Local Rule 2016-2 and certifies

that, to the best of his knowledge, information and belief, this Application complies with the

requirements of that Local Rule.

                         [Remainder of Page Intentionally Left Blank]




                                              11
            Case 20-10343-LSS        Doc 5543      Filed 07/09/21   Page 12 of 12




       WHEREFORE, A&M requests payment in the aggregate amount of $653,284.31, which is

equal to (a) 80% (i.e., $651,580.00) of the $814,475.00 of total compensation earned by A&M

during the Fee Period for its services to the Debtors and (b) 100% of the $1,704.31 of necessary

expenses incurred by A&M during the Fee Period in connection with its services to the Debtors,

for a total interim award of $653,284.31.


 Dated: July 9, 2021                             Respectfully submitted,
        Chicago, Illinois
                                                 ALVAREZ & MARSAL NORTH
                                                 AMERICA, LLC

                                                 /s/ Brian Whittman
                                                 Brian Whittman
                                                 Managing Director
                                                 540 W Madison
                                                 18th Floor
                                                 Chicago, Illinois 60661
                                                 Telephone: (312) 601-4227
                                                 Email: bwhittman@alvarezandmarsal.com

                                                 FINANCIAL ADVISORS FOR                   THE
                                                 DEBTORS    AND  DEBTORS                   IN
                                                 POSSESSION




                                              12
